Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Allowable Subject Matter
Claims 1-17 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 1 Su et al. (US. 2016/0079709 A1) teaches “A terminal assembly, comprising: a first terminal component comprising a plurality of first terminals, each of the first terminals comprising a first terminal body and a first plug end part disposed on one end of the first terminal body, the first plug end part comprising a first plug elastic sheet and a first extension protector, the first plug elastic sheet comprising a first plug end, a first connecting end and a first contacting bump, the first connecting end being connected to the first terminal body, the first contacting bump being disposed between the first plug end and the first connecting end, the first extension protector being disposed on the first plug end of the first plug elastic sheet; and 

Su et al. (US. 2016/0079709 A1) does not teach “wherein the first plug elastic sheet between the first connecting end and the first contacting bump extends in a direction closing to the second plug end; the first extension protector extends in a direction away from the second plug end part; the second plug elastic sheet between the second connecting end and the 20second contacting bump extends in a direction closing to the first plug end part; the second extension protector extends in a direction away from the first plug end part.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 1, these limitations, in combination with remaining 
Claims 2-12 and 14-17 are dependent on claim 1 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 13 Su et al. (US. 2016/0079709 A1) teaches “A terminal assembly, comprising: a first terminal component comprising a plurality of first terminals, each of the first terminals comprising a first terminal body and a first plug end part disposed on one end of the first terminal body, the first plug end part comprising a first plug elastic sheet, and the first plug elastic sheet comprising a first plug end, a first connecting end and a first contacting bump, the first connecting end being connected to the first terminal body, the first contacting bump being disposed between the first plug end and the first connecting end.”(Terminal Assembly fig. 3, first terminal component 2/3, first terminal 2, and first terminal body 21)
Su et al. (US. 2016/0079709 A1) does not teach “a first extension BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 17/002,079Docket No.: 7076-0137PUS1 Reply dated December 27, 2021Page 6 of 10 Reply to Office Action of October 18, 2021 protector, and the first extension protector being an insulator; wherein the first extension protector is disposed on the first plug end of the first plug elastic sheet.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 13, these limitations, in combination with remaining limitations of the amended claim 13, are neither taught nor suggested by the prior art of record, therefore the amended claim 13 is allowable.
	
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/           Patent Examiner, Art Unit 2831                                                                                                                                                                                             /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831